UN|TEM`BQTESDISWR]BIS:DWSMEF[}DD|B“EIUBOF IFIEUUYIIRKZ/J_S Page l Of 2 PagelD #Z 16\$#: 181205

Attorney: Basil Law Group PH: (917) 502-3066

Address; 1270 Broadway, suite 305 New York, NY 10001 AFF|DAV|T OF SERVICE

Edward Shin "

 

l lndex Number: 1:17 CV 05183 |LG SMC
P""""”” ! Date Filed:
YSZ Enterprises lnc. §

1 Client’s Fi|e No.:

Defendant
: Court Date:

STATE OF NEW ¥ORK, COUNTY OF NEW YORK, SS.:
Janice Quadara, being sworn says: Deponent is not a party herein; is over the age of 18 years and resides in the State of New York.
On 9I29/2018, at 9:00 AM at: 7628 168th Street, Fresh Meadows, NY 11366 Deponent served the within summons second Amended complaint

upon: YOUNG K. LEEl therein named.

l:] #1 |ND|V|DUAL
By delivering a true copy of each to said recipient personai|y; Deponent knew the person so served to be the person described in as said recipient therein
|:| #2 SU|TABLE AGE PERSON

By delivering thereat a true copy of each to () a person of suitable age and discretion Said premises is recipient's:[] actual place of business/
employment [] dwelling house (usual place of abode) within the state.

g #3 AFF|X|NG TO DOOR
By affixing a true copy of each to the door of said premises which is defendants
[] actual place of business / employment [] dwelling house (usual place or' abode) within the state. Deponent was unable with due diligence to find
defendant or person of suitable age and discretion thereat having called there

9/26/2018 7:05 PM, 9/27/2018 3:39 PM
[j #4 Corporation or Partnership or Trust or LLC

By delivering thereat a true copy of each to personally. Deponent knew said corporation/partnership/trust/LLC so served to be the
corporation/partnership/trust/LLC described in said aforementioned document as said defendant and knew said individual to be thereof

g #5 MA|L|NG
On 9/29/2018, deponent enclosed a copy of same in a postpaid envelope properly addressed to defendant at defendants last known [] Actual
Place of Residence [] Actual Place of Business, and deposited the envelope in an official depository, personally or via agency, under the exclusive
care and custody of the U.S. Postal Service within New York State. The envelope bore the legend "persona| and confidentia|" and did not indicate
on the outside, thereof by return address or otherwise that the communication was from an attorney or concerned an action against the defendant.

l:| #6 DESCR|PTlON
Sex: N/A Color of skin: N/A Color of hair: N/A Glasses:
Age: Height: N/A Weight: N/A Other Features:

m #7 M|LlTARY SERVICE
l asked the person spoken to whether defendant was in active military service of the United States or the State of New York in any capacity whatever
and received a negative reply. The source of my information and the grounds of my belief are the conversations and observations above narrated.

n #8 W|TNESS FEES Subpoena Fee Tendered in the amount of
E #9 OTHER
taped to glass on door dark wood and glass door detached brick home brick stoop 2 floors peac'n stucco on top of house

Sworn to by m n 10/1/2018
al rt ‘ili !~ ' 1 @W
/ vi Daniel chine .

NOTARY PUBl.lC` STATE OF NEW YORK

 

 

N<). 01LE6154152 Janice Quadara
Qualit`red in Queens County
Mv Commission E)mires ()ctober 23. 2018 1017034

o/b/o Basi| Law Group (917) 502-3066 1270 Broadway, Suite 305 New York, NY 10001

 

C`<`.`.mb M.`.\._.`.mv. Oo_imom~
` `uOM.`.\.=. Mm`.~<`h.m.@ _<_B

._.:_m Om~§ew»m 2 §m_=:@ u~o<&ow m<_ao:om Sm_ BN__ :mw umwa n`mmm:_¢a ~o Cmpw® 82
._.zm §§ Bc< gm coma § ao§mUuW:B:m§mzo:w_ BL_.

 

 

 

 

§§ mOz>_. m.
m ccz]cmz:>_. . _k
1 hmo morse wm> 33 k
#. mmc mems§ z< :$w ;
m
6 ,/

k w /kwwe/
W <o::@ _A _imo / . .
,.m wmmm 435 mdmm~

2 3me _<_mmao<<m z< jmmm
w
v&mo§ wm; >E__ 82 vmz EQ0-0N.SO-@OY

Case 1:17-cv-05183-|LG-SI\/|G Document 39 Filed 10/12/18

»

u.s. .Posr`l\ee P¢
EAsr sETAuKET,

11733
SEP2&18

§

|lNl TEDS U‘|`ES

AMOUNT

 

FO¥)`AL SERVI{ES

$1.40

R2305E126253-

0000

